IN THE SUPREME COURT, STATE OF WYOMING

                                   2013 WY 15

                                                   OCTOBER TERM, A.D. 2012

                                                           February 6, 2013

IN THE INTEREST OF RB,

STATE OF WYOMING, by and
through the office of the PARK
COUNTY ATTORNEY,

Appellant
(Objector),

v.
                                               S-12-0141
WYOMING STATE HOSPITAL,

Appellee
(Petitioner),

and

RB,

Appellee
(Respondent).


                    Appeal from the District Court of Park County
                      The Honorable Steven R. Cranfill, Judge

Representing Appellant:
      William K. Struemke, Deputy Park County Attorney, Park County Attorney’s
      Office, Cody, Wyoming

Representing Appellee Wyoming State Hospital:
      Gregory A. Phillips, Wyoming Attorney General; Robin Sessions Cooley, Deputy
      Attorney General
Representing Appellee RB:
      No appearance.



Before KITE, C.J., and HILL, VOIGT, BURKE, and DAVIS, JJ.




NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
DAVIS, Justice.

[¶1] The Fifth Judicial District Court involuntarily hospitalized RB, a middle-aged
man, at the Wyoming State Hospital after a period of emergency detention at West Park
Hospital in Cody, Wyoming. He was detoxified of opiates and other controlled
substances and eventually stabilized on psychotropic medications. The State Hospital
gave notice that it intended to discharge RB, and the Park County Attorney’s Office filed
an objection with the district court, claiming a right to a hearing on the merits of the State
Hospital’s decision. The district court found that Park County had no statutory right to
object to RB’s discharge, and therefore had no standing to do so. We find that the
involuntary hospitalization statutes do not provide authority for a county attorney to
object to the proposed discharge of a patient from involuntary civil commitment, and we
therefore affirm.

                                              I. ISSUE

[¶2] Does a county attorney1 have authority to object to a patient’s discharge from
involuntary civil commitment under Chapter 10 of Title 25 of the Wyoming Statutes?

                                             II. FACTS

[¶3] In late November of 2011, a mental health examiner filed an application to
involuntarily hospitalize RB in the Fifth Judicial District Court for Park County. The
application stated that RB was being emergently detained as a suicide risk pending a
hearing on whether he should be involuntarily hospitalized at the Wyoming State
Hospital. The district court appointed counsel for RB and set a hearing on both
involuntary hospitalization and continued emergency detention. A deputy Park County
attorney appeared on behalf of the State at that hearing, which took place before a court
commissioner. The commissioner made findings of facts and recommended that RB be
hospitalized at the State Hospital in Evanston, Wyoming. The district court adopted the
commissioner’s recommendations and entered an appropriate order.

[¶4] RB had a history of opiate dependence and opiate-induced depression beginning in
2000. The record suggests that RB had an injury or illness which was treated with
opiates. This evidently led to addiction and subsequent drug-seeking behavior involving
efforts to persuade health care providers that his condition required treatment with the
substances to which he was addicted. Dr. Robert Hartmann, RB’s treating psychiatrist at
the State Hospital, found that other health care providers had in fact inappropriately


1
 The statute involved in this case refers to both county and district attorneys. Wyo. Stat. Ann. § 25-10-
116(b) (LexisNexis 2011). For the sake of simplicity, we will refer only to county attorneys in this
decision.


                                                    1
prescribed opiates and other controlled substances in 2011, resulting in depression and
suicidal ideation which led to RB’s involuntary hospitalization.

[¶5] After RB was detoxified and stabilized on psychotropic medications to address
mental illness, the State Hospital gave notice to the district court, RB’s attorney, a
community health center, and the Park County Attorney that conditions justifying
involuntary hospitalization no longer existed, and that it therefore intended to discharge
him in about eight days. Although it was not expressly stated in the notice, the
conclusion that hospitalization was no longer justified implied a finding that RB was no
longer a danger to himself or others as he had been when involuntarily hospitalized.

[¶6] The Park County Attorney filed an objection to the State Hospital’s medical
determination, asserting that the district court should order RB’s continued
hospitalization because he had several prior emergency detentions and involuntary
hospitalizations. Park County is obligated to pay for the first seventy-two hours of
emergency detention, and believes that it should not be required to incur the expense of
doing so repeatedly without an opportunity to demonstrate that the patient should not be
discharged. See Wyo. Stat. Ann. § 25-10-112(a)(i)(A) (LexisNexis 2011). It appears
from the record that Park County’s interest in objecting to RB’s discharge was largely if
not entirely financial.

[¶7] The State Hospital then submitted a discharge plan which reiterated that RB had
stabilized and that he was fully capable of managing his own affairs. The court set a
hearing in which RB, his treating psychiatrist Dr. Hartmann, and the Wyoming Attorney
General’s Office participated by telephone.

[¶8] Dr. Hartmann, who was called by the Attorney General’s Office, was the only
witness at the hearing. He testified that RB was almost completely detoxified when he
arrived at the State Hospital on December 6, 2011, and that he was therefore essentially
physically and mentally normal at that time. RB gave Dr. Hartmann a history of opiate
dependence, including a relapse in late September of 2011. Instead of being detoxified
and released from other health care facilities after his relapse, he was unfortunately given
even larger doses of opiates and benzodiazepines by those care providers, and as a result
became suicidal.

[¶9] Dr. Hartmann testified that RB indicated that he had never attempted suicide, and
that he always sought help when he was in trouble. He concluded that RB’s current
problems were caused by medications supplied by professional healthcare providers. RB
was a cooperative patient, although he did engage in drug-seeking behavior consistent
with his addiction. Dr. Hartmann concluded that continued involuntary hospitalization at
the State Hospital was inappropriate because the patient had been detoxified and was no
longer suicidal. He testified that the State Hospital does not treat substance abuse



                                              2
problems, including addiction to opiates, and therefore had nothing to offer RB in that
respect.

[¶10] In cross-examination, the deputy county attorney sought to establish that persons
at risk for suicide may not be forthright about prior suicide attempts. Dr. Hartmann
admitted that he had not seen all of RB’s medical and psychological records or
interviewed his family. He reiterated his conclusion that RB spoke of committing suicide
only when intoxicated with opiates.

[¶11] Although it conducted the hearing described above, the trial court found that the
statute governing discharge from involuntary hospitalization did not allow a county
attorney to object to the State Hospital’s decision to discharge an involuntarily
hospitalized patient, or to obtain an evidentiary hearing concerning that decision. The
evidence just described was not therefore significant to its ruling. This appeal was timely
perfected.

[¶12] RB did not participate in this appeal. In criminal cases, a county attorney or
district attorney represents the State of Wyoming. See Wyo. Stat. Ann. §§ 9-1-801, 804
(LexisNexis 2011) (delineating the judicial districts in which the district attorney
prosecutes criminal cases on behalf of the State, as opposed to the county attorney); Wyo.
Stat. Ann. § 18-3-301 (LexisNexis 2011) (“In judicial districts in which the office of
district attorney has not been created there shall be elected in each county a county and
prosecuting attorney . . . .”). In this case, however, it is clear that the Park County
Attorney represents the interests of Park County. We will therefore refer to those interests
as those of the county attorney or Park County rather than of the State. The State
Hospital is, of course, a sub-agency of the State of Wyoming.

                            III. STANDARD OF REVIEW

[¶13] The district court framed its decision in terms of standing, and the parties also
identified standing as an issue in their briefs. The concept of standing limits a private
citizen or organization’s right to challenge the actions of government in the courts to
those cases in which the challenger presents a justiciable controversy, among other
things. See, e.g., Miller v. Wyoming Dep’t of Health, 2012 WY 65, ¶ 17, 275 P.3d 1257,
1261 (Wyo. 2012).

[¶14] As a political subdivision of the State, a county has no powers other than those
granted by Wyoming’s constitution or its statutes, as well as those powers which can
reasonably be implied from expressly granted powers. Bd. of Cnty. Comm’rs for Sublette
Cnty. v. Exxon Mobil Corp, 2002 WY 151, ¶ 22, 55 P.3d 714, 721 (Wyo. 2002) (citing
River Springs Ltd. Liability Co. v. Bd. of Cnty. Comm’rs of Cnty. of Teton, 899 P.2d
1329, 1335 (Wyo. 1995); Dunnegan v. Laramie Cnty. Comm’rs, 852 P.2d 1138, 1142
(Wyo. 1993)).


                                              3
[¶15] The parties agree that the ability of Park County to challenge a discharge from the
State Hospital and to obtain an evidentiary hearing on the propriety of that discharge
depends on whether or not it has statutory authority to do so. It is more fitting to speak of
the authority granted to counties under the involuntary hospitalization statutes than to
frame the issue as one of standing. It is appropriate for this Court to review controversies
like this in which a political subdivision and a State agency seek a construction of
applicable statutes and a determination of their correlative rights. Carbon Cnty. Sch.
Dist. No. 2 v. Wyo. State Hosp., 680 P.2d 773, 775 (Wyo. 1984).

[¶16] District court decisions interpreting statutes involve questions of law, requiring de
novo review by this Court. Exxon Mobil Corp., ¶ 7, 55 P.3d at 718 (citing Sellers v.
Dooley Oil Transp., 2001 WY 44, ¶ 10, 22 P.3d 307, 309 (Wyo. 2001)). The basic rules
of statutory construction are well established:

              We endeavor to interpret statutes in accordance with the
              Legislature’s i n t e n t . W e b e g i n b y m a k i n g an inquiry
              respecting the ordinary and obvious meaning of the words
              employed according to their arrangement and connection.

                      When the court determines, as a matter of law, that a
              statute is clear and unambiguous, it must give effect to the
              plain language of the statute and should not resort to the rules
              of statutory construction. If, on the other hand, the Court
              determines that a statute is ambiguous, it may use extrinsic
              aids of statutory interpretation to help it determine the
              legislature’s intent.

Basin Elec. Power Co-op. v. Bowen, 979 P.2d 503, 506 (Wyo. 1999) (internal quotation
marks omitted) (ellipsis omitted).

[¶17] “[L]egislative intent, manifested in the plain language of the statutes, is the
controlling consideration” in our interpretation of them. In re Osenbaugh, 10 P.3d 544,
550 (Wyo. 2000). This intent is the “vital part, and the essence of the law.” Rasmussen v.
Baker, 7 Wyo. 117, 128, 50 P. 819, 821 (1897). In keeping with the legislature’s intent,
we endeavor to give statutes a “reasonable, practical construction.” KP v. State, 2004 WY
165, ¶ 22, 102 P.3d 217, 224 (Wyo. 2004) (quoting Story v. State, 755 P.2d 228, 231
(Wyo. 1988)). We do not construe statutes “in a manner producing absurd results.” Id.
Put another way, “[w]hen a statute is as clear as a glass slipper and fits without strain,
courts should not approve an interpretation that requires a shoehorn.” Demko v. United
States, 216 F.3d 1049, 1053 (Fed. Cir. 2000).




                                                4
[¶18] We do not construe statutes in a way that renders any part of them meaningless.
Osenbaugh, 10 P.3d at 550; see State ex rel. Wyo. Dep’t of Revenue v. Hanover
Compression, LP, 2008 WY 138, ¶ 8, 196 P.3d 781, 784 (Wyo. 2008) (“Moreover, we
must not give a statute a meaning that will nullify its operation if it is susceptible of
another interpretation.” (quoting BP Am. Prod. Co. v. Wyo. Dep’t of Revenue, 2005 WY
60, ¶ 15, 112 P.3d 596, 604 (Wyo. 2005))). We will not “extend a statute to matters that
do not fall within its express provisions,” Hanover Compression, ¶ 8, 196 P.3d at 784
(quoting BP Am. Prod. Co., ¶ 15, 112 P.3d at 604), nor “expand the plain language of a
statute to encompass requirements beyond those clearly set out by the legislature.” Miller
v. Bradley, 4 P.3d 882, 888 (Wyo. 2000), abrogated on other grounds by In re Crago,
2007 WY 158, 168 P.3d 845 (Wyo. 2007). As part of our analysis, we construe all
statutes relating to the same subject matter together:

              All statutes must be construed in pari materia and, in
              ascertaining the meaning of a given law, all statutes relating
              to the same subject or having the same general purpose must
              be considered and construed in harmony. . . . We construe the
              statute as a whole, giving effect to every word, clause, and
              sentence, and we construe all parts of the statute in pari
              materia.

Hanover Compression, ¶ 8, 196 P.3d at 784 (quoting BP Am. Prod. Co., ¶ 15, 112 P.3d at
604).

                                     IV. DISCUSSION

A. Background – Involuntary Hospitalization Proceedings in Wyoming

[¶19] Title 25, Chapter 10 of the Wyoming Statutes governs the involuntary
hospitalization of mentally ill persons who pose a danger to themselves or others. See
Wyo. Stat. Ann. §§ 25-10-101–127 (LexisNexis 2011). The State exercises its parens
patraie powers under Title 25 to care for those who cannot care for themselves. Robert B.
Keiter, A Constitutional Analysis of Involuntary Civil Commitment in Wyoming, 15 Land
& Water L. Rev. 141, 151–52 (1980). The involuntary hospitalization (also referred to as
civil commitment) statutes provide a judicial process to protect both the mentally ill and
the communities in which they reside. See Addington v. Texas, 441 U.S. 418, 426, 99 S.
Ct. 1804, 1809, 60 L. Ed. 2d 323 (1979) (“The state has a legitimate interest under its
parens patriae powers in providing care to its citizens who are unable because of
emotional disorders to care for themselves; the state also has authority under its police
power to protect the community from the dangerous tendencies of some who are mentally
ill.”); Moore v. Wyo. Med. Ctr., 825 F. Supp. 1531, 1538–39 (D. Wyo. 1993) (describing
how Wyoming’s emergency detention statute “constitutes a reasonable attempt by the
state legislature to balance the interests of the mentally ill individual against the interests


                                               5
of the state”). We have previously described our civil commitment statutes as “well-
intentioned,” and “meant to protect people who are thought to be mentally ill.” Holm v.
State, 404 P.2d 740, 741 (Wyo. 1965).

[¶20] There are limits to the State’s power to impose involuntary hospitalization on a
citizen. The Wyoming and Federal Constitutions both provide that no person shall be
deprived of life, liberty, or property without due process of law. U.S. Const. amend. 5;
Wyo. Const. art. 1, § 6. Civil commitment is a significant deprivation of an individual’s
liberty. Reiter v. State, 2001 WY 116, ¶ 19, 36 P.3d 586, 592 (Wyo. 2001) (quoting
Jones v. United States, 463 U.S. 354, 361, 103 S. Ct. 3043, 3048, 77 L. Ed. 2d 694
(1983)). It involves both a loss of freedom and the possibility of adverse social
consequences. Vitek v. Jones, 445 U.S. 480, 492, 100 S. Ct. 1254, 1263, 63 L. Ed. 2d
552 (1980) (citation omitted). Due process therefore requires the State to have a
constitutionally adequate purpose for the confinement. Reiter, ¶ 19, 36 P.3d at 592
(quoting Jones, 463 U.S. at 361, 103 S. Ct. at 3048).

[¶21] The general purpose of civil commitment “is to treat the individual’s mental
illness and protect him and society from his potential dangerousness.” Jones, 463 U.S. at
368, 103 S. Ct. at 3052. Wyoming’s civil commitment statues require a showing of
mental illness to justify involuntary hospitalization.2 An individual must be shown to be
a present danger to himself or others and to require treatment. See § 25-10-101(a)(ix)
(defining mental illness). The head of a hospital or other medical professionals make this
determination. See id. at (a)(iv)–(v) (defining “examiner” and “head of hospital”); § 25-
10-103 (“Subject to the rules and regulations of the hospital, the head of a hospital may
admit persons who have symptoms of mental illness pursuant to W.S. 25-10-106, 25-10-
109 or 25-10-110.”).

[¶22] Due process also limits the duration of involuntary hospitalization--it must bear
“some reasonable relation” to the purpose of the commitment. Jackson v. Indiana, 406
U.S. 715, 738, 92 S. Ct. 1845, 1858, 32 L. Ed. 2d 435 (1972)). Once a patient “has
recovered his sanity or is no longer dangerous,” he is entitled to release. Jones, 463 U.S.
at 368, 103 S. Ct. at 3052 (citation omitted).

B. Involuntary Hospitalization Procedure and Examinations



2
   Keiter, supra, at 152 (“The [civil commitment] statutes almost uniformly require a showing of mental
illness . . . .”); see, e.g., Wyo. Stat. Ann. § 25-10-106 (allowing the head of the hospital to admit a person
with symptoms of mental illness upon a voluntary application for admission); § 25-10-109 (providing a
process for emergency and continued detention of mentally ill persons); § 25-10-110 (allowing
involuntary hospitalization of mentally ill persons). See also § 25-10-114 (giving the Department of
Corrections authority to transfer mentally ill inmates to the State Hospital if correctional facilities cannot
provide adequate treatment).


                                                       6
[¶23] It is worth reviewing the process by which involuntary hospitalization begins and
proceeds before discussing its termination by discharge from the State Hospital. A law
enforcement officer or examiner (generally a mental health professional) who believes
that a patient is mentally ill--meaning that he is a danger to himself or others and needs
treatment--may initiate emergency detention in a local hospital or other suitable facility.
§ 2 5-10-109(a); § 25-10-101(a)(iv), (ix). An examiner is required to conduct a
preliminary examination of the patient within twenty-four hours of the initial detention. §
25-10-109(b). If the examiner determines that the patient is mentally ill, he may be
detained a maximum of seventy-two hours, during which time a hearing must be held to
determine whether or not detention should continue pending proceedings for involuntary
hospitalization. Id. at (h). An attorney must be appointed to represent the patient. Id.

[¶24] Proceedings for involuntary hospitalization are commenced by the filing of a
written application with the district court. § 25-10-110(a). The court must expedite the
proceedings, and the county attorney appears in the public interest. Id. at (c). An
additional examination is required, after which a hearing is to be set within five days if
the examination indicates that the patient is mentally ill and in need of involuntary
hospitalization. Id. at (e)–(f). If the patient is found by clear and convincing evidence to
be mentally ill, the district court may order treatment at the “least restrictive and most
therapeutic” alternative, which may be the State Hospital. Id. at (j), (h).

[¶25] As can be seen from this brief summary, the involuntary hospitalization statutes
require the county attorney to participate in civil commitment proceedings, at least to the
point at which the patient is actually hospitalized. After the patient is hospitalized,
Wyoming Statute § 25-10-116(a)3 requires the head of the hospital or his designee to


3
  This section, titled “Periodic examinations of patients; determination of discharge or continued
hospitalization; notice; hearing,” provides as follows:

               (a) Three (3) months after each patient’s admission to the hospital, the
               head of the hospital shall evaluate the progress of each patient and shall
               reevaluate the treatment and progress every six (6) months thereafter.

               (b) When the head of a hospital determines after the examination
               required by subsection (a) of this section or by W.S. 25-10-113 that the
               conditions justifying hospitalization of involuntary patients no longer
               exist, he shall report his determination to the court, the county attorney,
               the district attorney, family members and the mental health center which
               were involved in the initial proceedings. Unless, within three (3) days
               after the notice is sent, the court upon motion orders a hearing on
               continuing the patient’s hospitalization, the head of the hospital shall
               discharge the patient. The hearing shall be held as soon as practicable
               and shall follow the procedures in W.S. 25-10-118. Notice of the hearing
               shall conform with W.S. 25-10-116(c).



                                                    7
conduct periodic examinations of patients. Id.; § 25-10-101(a)(v). See also § 25-10-113
(requiring preliminary examinations of newly-admitted patients). This case followed the
usual pattern of civil commitment proceedings in Wyoming. However, it presents a
question as to whether, having acted in the public interest to obtain an order of
involuntary hospitalization, the county attorney has the right to: (1) object to a proposed
discharge by the State Hospital; (2) compel an evidentiary hearing; and (3) obtain a court
order requiring the hospital to continue hospitalization after it has determined that the
patient should be discharged.

C. Right to Objection to Proposed Discharge Decisions

[¶26] Park County asserts that it has statutory authority to object to a proposed discharge
because Wyoming Statute § 25-10-116(b) requires the State Hospital to give county
attorneys notice of a proposed discharge. That subsection provides as follows:

               (b) When the head of a hospital determines after the
               examination required by subsection (a) of this section or by
               W.S. 25-10-113 that the conditions justifying hospitalization
               of involuntary patients no longer exist, he shall report his
               determination to the court, the county attorney, the district
               attorney, family members and the mental health center which
               were involved in the initial proceedings. Unless, within three
               (3) days after the notice is sent, the court upon motion orders
               a hearing on continuing the patient’s hospitalization, the head
               of the hospital shall discharge the patient. The hearing shall
               be held as soon as practicable and shall follow the procedures
               in W.S. 25-10-118. Notice of the hearing shall conform with
               W.S. 25-10-116(c).




               (c) When the head of a hospital determines after an evaluation required
               by subsection (a) of this section or by W.S. 25-10-113 that the conditions
               justifying hospitalization continue to exist, he shall send to the court
               notice of his determination and a detailed statement of the factual basis
               for the determination. The court may order a hearing to review the
               determination. The head of the hospital shall also send notice of his
               determination to the patient and the person responsible for his care or
               custody. The notice shall include:

                       (i) The patient’s right to contest the determination;
                       (ii) The patient’s right to a hearing; and
                       (iii) The patient’s right to counsel.

§ 25-10-116.


                                                    8
§ 25-10-116(b). The foregoing provision contemplates that a hearing may be held after
notice of intent to discharge is given. The question then becomes “who has a statutory
right to the hearing?” Although we find the involuntary hospitalization statutes
ambiguous in some respects, we believe they are clear on the issue of the statutory
authority of a county attorney to object to and prevent discharge.

[¶27] Section 116(b) provides that notice of a discharge hearing shall be governed by
Section 116(c), which in turn governs the notice required when the hospital determines
that continuing hospitalization is required. Section 116(c) provides that notice of a
hearing on continuing hospitalization (or discharge) is sent only to the patient and the
person responsible for his care or custody. Id. at (b)–(c). The notice includes: (1) the
patient’s right to contest the determination; (2) the patient’s right to a hearing; and (3) the
patient’s right to counsel. Id. at (c). Section 116(b) also refers to Section 118, which
requires that:

              (a) A hearing shall be conducted in accordance with this
              section when a patient contests one (1) of the following
              actions:

                     (i)     Transfer pursuant to W.S. 25-10-114 or 25-10-
                             115;

                     (ii)    Continuing hospitalization pursuant to W.S. 25-
                             10-116; or

                     (iii)   Repealed by Laws 1989, ch. 147, § 2.

                     (iv)    (iv) Revocation of convalescent status release
                             pursuant to W.S. 25-10-127.

              (b) Unless otherwise provided, an objection shall be filed
              with the court within five (5) days of receipt of notice of the
              intended action. The court shall set a hearing date which shall
              be within fourteen (14) days of receipt of the objection. If an
              objection is not filed within five (5) days, or if the patient
              consents to the action, the court may enter an ex parte
              order authorizing the action.

              (c) The hearing shall be before the court, without a jury. If the
              court finds by clear and convincing evidence that:

                     (i)     The transfer or continuing hospitalization is
                             justified, the court shall enter an order


                                               9
                            authorizing the        transfer   or   continuing
                            hospitalization; or

                     (ii)   The transfer or continuing hospitalization is not
                            justified, the court shall enter an order
                            prohibiting the transfer or continuing
                            hospitalization.

§ 25-10-118 (emphasis added).

[¶28] We must read these statutes in pari materia, as they are part of a statutory scheme,
and in this case, because they refer to each other. See Hanover Compression, ¶ 8, 196
P.3d at 784 (quoting BP Am. Prod. Co., ¶ 15, 112 P.3d at 604) (explaining how we read
statutes relating to the same subject matter in pari materia). We review statutes in
context, and attempt to harmonize statutory provisions with other provisions relating to
the same subject matter. State of Wyo. Dep’t of Corr. v. Watts, 2008 WY 19, ¶ 23, 177
P.3d 793, 799 (Wyo. 2008). If given a choice between reading a statute as to render part
of it meaningless, or of harmonizing related statutory provisions to give effect to all of
the statutory provisions, we choose the latter. See Hanover Compression, ¶ 8, 196 P.3d
at 784 (explaining why we do not interpret statutes to render them meaningless if the
statutes are “susceptible of another interpretation” (quoting BP Am. Prod. Co., ¶ 15, 112
P.3d at 604)).

[¶29] Reading these statutes in pari materia, as we are required to do, we are compelled
to conclude that only the patient may object to a proposed discharge under Section 116.
The statutes can hardly be read otherwise, as they consistently refer to the patient’s
consent, the patient’s right to contest actions taken, and the patient’s right to counsel. It
is especially telling that the notice provided to the patient under Section 116(c) includes
notice of the patient’s right to contest a determination and to a hearing. See § 25-10-
116(c). Although one would be inclined to assume that a patient would normally be in
favor of discharge, counsel for the State Hospital indicated at oral argument that patients
who feel they need more treatment do indeed object to discharge occasionally, which
seems a plausible reason for the legislature to have chosen the language it did.

[¶30] Park County asserts that the requirement of notice in Section 116(b) implies a
right for county attorneys to object to a proposed discharge. It further asserts that any of
the other listed persons or entities may also object to a proposed discharge under Section
116(b), obtain a hearing, and perhaps persuade the court to order continued
hospitalization of the patient despite the State Hospital’s determination. Why else, it
asks, would the statute require notice?

[¶31] To allow the county attorney, community mental health center, and family
members to delay a discharge by requiring a hearing on the State Hospital’s decision


                                              10
would make little sense in light of the statutory scheme. It is true that these persons or
entities may be essential to identifying individuals who are a danger to themselves or
others, initiating emergency detention, and pursuing involuntary hospitalization. They
must perform these functions at the local level because of the very nature of the process
designed by the legislature. Local law enforcement officers and mental health care
providers are in the best position to identify individuals requiring involuntary
hospitalization. Local district judges are well-situated to provide due process, and local
county attorneys who routinely practice before those judges are a logical choice to
represent the public interest in securing involuntary hospitalization.

[¶32] However, after involuntary hospitalization has been ordered, these same persons
or entities, with the possible exception of family members, are unlikely to have
meaningful contact with a patient or access to his treatment records, particularly when
hospitalization is at the Wyoming State Hospital. They generally receive no detailed
information regarding the current state of the patient’s mental health, and thus have little
or no information to provide a legitimate medical basis upon which to object to
discharge, at least without some process to obtain the necessary information.

[¶33] On the other hand, patients involuntarily hospitalized at the State Hospital are
cared for by mental health professionals who specialize in the treatment of mental illness,
including assessment of the threat a patient poses to himself and others. As the
psychiatrist here believed to be the case, a threat that the patient may harm himself can be
the result of substance abuse or the failure to take psychotropic medications, and that
threat may disappear when these problems are addressed. The State Hospital’s decision
that an individual is no longer dangerous to himself or others is a medical determination.
See § 25-10-116(b) (requiring the discharge of involuntarily committed patients “[w]hen
the head of a hospital determines . . . that the conditions justifying hospitalization of
involuntary patients no longer exist . . . .” ; § 25-10-101(a)(v) (“When this act requires or
authorizes the head of a hospital to perform an act which involves the practice of
medicine, the act shall be performed by a physician . . . .”). The legislature delegated the
responsibility for such decisions to the head of a hospital or other attending physicians,
and we have no choice but to abide by the plain language of the statute “viewed in light
of its object and purpose.” See Terex Corp. v. Hough, 2002 WY 112, ¶ 9, 50 P.3d 317,
321 (Wyo. 2002) (“Wyoming law requires that legislative intent be ascertained, as nearly
as possible, from the language of the statute viewed in the light of its object and
purpose.” (quoting Streeter v. Amerequip Corp., 968 F. Supp. 624, 629 (D. Wyo. 1997))).

[¶34] We have consistently held that the legislature is presumed to enact statutes with
full knowledge of the law:

              All statutes are presumed to be enacted by the legislature with
              full knowledge of the existing state of law with reference
              thereto and statutes are therefore to be construed in harmony


                                              11
              with the existing law, and as a part of an overall and uniform
              system of jurisprudence, and their meaning and effect is to be
              determined in connection, not only with the common law and
              the constitution, but also with reference to the decisions of the
              courts.

Hall v. Park County, 2010 WY 124, ¶ 19, 238 P.3d 580, 586 (Wyo. 2010) (quoting
Hannifan v. American Nat’l Bank of Cheyenne, 2008 WY 65, ¶ 7, 185 P.3d 679, 683
(Wyo. 2008)).

[¶35] We must therefore credit the legislature with knowledge that an involuntarily
hospitalized patient has a right to be released when he is no longer a danger to himself or
others. See Jones, 463 U.S. at 368, 103 S. Ct. at 3052 (describing when, as a matter of
due process, a patient has a right to release from commitment); see also Kansas v.
Hendricks, 521 U.S. 346, 359, 117 S. Ct. 2072, 2081, 138 L. Ed. 2d 501 (1997) (“[W]e
have traditionally left to legislators the task of defining terms of a medical nature that
have legal significance [in civil commitment statutes].”) (citing Jones, 463 U.S. at 365
n.13, 103 S.Ct. at 3050 n.13).

[¶36] The hearing conducted in this case provides a good illustration of why the remedy
sought by Park County was not what the Wyoming Legislature intended. The county
attorney called no expert witness to contradict the State Hospital psychiatrist’s expert
opinion that RB no longer posed a threat to himself or others after detoxifying and being
established on a psychotropic medication regimen. Cross-examination established only
that he had suffered from similar problems in the past, and that perhaps the psychiatrist
had not seen all of the existing prior treatment records. Dr. Hartmann found none of this
information significant to his determination that RB had ceased to be a danger to himself
or others.

[¶37] RB may in fact suffer from periods of mental illness requiring emergency
detention or involuntary hospitalization in the future, as the county attorney claims.
Nonetheless, there is no legal basis for continuing involuntary hospitalization based only
on a possibility that a patient who is not currently mentally ill as that term is defined by
statute will in the future become ill again based on his past behavior. If further episodes
occur, the patient’s liberty may be restrained through involuntary hospitalization only
upon proof of mental illness by clear and convincing evidence, not on the basis of
speculation or possibilities. See Keiter, supra, at 170 n.182 (“The objectives of the
Wyoming State Hospital are to . . . return treated and rehabilitated patients to society at
the earliest practicable date.” (quoting 1978 Report from the Wyoming State Hospital, at
*1 n.38, in 1978 Annual Report of the Board of Charities and Reform 30 (1978))).

[¶38] In the words of our own Justice Potter, “[c]ourts are not at liberty to depart from
that meaning [of a statute] which is plainly declared.” Rasmussen, 7 Wyo. at 128, 50 P. at


                                              12
821. The statutes here do not contain direct language to the effect that a county attorney
may object to discharge on behalf of the State, and the legislature could easily have
included that language if that had been its intent. It has done so in other statutes.

[¶39] For example, if the State Hospital decides that a person previously found not
guilty of a crime because of mental illness or deficiency is no longer affected by mental
illness or deficiency, or that he no longer presents a substantial risk of danger to himself
and others, the applicable statute requires application to the district court for an order to
allow him to be released. Wyo. Stat. Ann. § 7-11-306(e) (LexisNexis 2011). It mandates
that the court hold a hearing on the application as soon as possible, clearly recognizes the
State’s right to object to release, and allocates to it the burden of proving by a
preponderance of the evidence that the State Hospital’s conclusion is incorrect. Id. The
interests implicated by an involuntary civil commitment and a finding of not guilty by
reason of mental illness are obviously quite different, and we must presume that the
legislature chose not to create an explicit right to a hearing in Section 116(b) in
recognition of those differences.

[¶40] On the other hand, the Wyoming Legislature might reasonably have concluded
that a patient’s family, the mental health center involved in his emergency detention and
involuntary hospitalization, and the county attorney could benefit from notice of
discharge. Notice may enable the patient’s family members and the local mental health
center to secure housing, to schedule counseling, and to arrange for medication
management. The county attorney may also benefit from notice for a variety of reasons--
he or she may have withheld criminal charges that will be pursued when the patient is
released, may see fit to notify victims in past criminal cases, or may distrust the State
Hospital’s conclusions and notify local law enforcement to be aware that in the county
attorney’s opinion the patient may pose a threat to the community despite the State
Hospital’s conclusions.

[¶41] Park County also argues that it is entitled to object to discharge from involuntary
hospitalization because county attorneys represent the interests of the public in initial
proceedings for involuntary hospitalization under Section 25-10-110(c). That subsection
reads as follows:

              Proceedings under this section shall be entitled “In the
              Interest of . . . .”. The county attorney of the county where the
              application is filed shall appear in the public interest. The
              court shall expedite the proceedings.

§ 25-10-110(c). Park County contends that this statute imposes a duty to ensure that a
patient’s discharge is in the public interest.




                                              13
[¶42] The statute does not provide the breadth of authority claimed by Park County.
The introductory phrase “[p]roceedings under this section” limits the county attorney’s
duty to appear in the public interest to proceedings to initiate involuntary hospitalization.
Those procedures are defined by § 25-10-110. The provisions pertaining to discharge
from involuntary hospitalization are contained in a separate section, § 25-10-116. As
already noted, if the legislature had intended to authorize county attorneys to represent
the public interest at all phases of the process, it could and would have done so, for
reasons already discussed.

[¶43] In essence, Park County argues that the legislature intended for county attorneys to
provide a check against erroneous discharge decisions by the State Hospital. The Court
does not minimize the important role county attorneys play in obtaining orders of
involuntary hospitalization. However, the legislature created and funded a state
institution staffed with professionals specializing in the care of the involuntarily
hospitalized, and in the assessment of the danger they pose to themselves and others as
they are treated for mental illness. It is difficult to conceive of a reason that the
legislature, having created this specialized institution, would choose to empower often-
overworked local county attorneys without staffs qualified to evaluate mental illness to
assess and challenge a discharge decision made by the specialists employed by that
institution.4

                                         V. CONCLUSION

[¶44] Park County’s frustration with a system in which counties are required to pay for
repeated emergency detention for certain patients is understandable. Many who suffer
from mental illness or addiction never completely vanquish the demons controlling their
lives, but instead manage only to hold them at bay for what may be discouragingly brief
periods of time. Some therefore require episodic care at considerable expense to both the
State and the counties.

[¶45] However, the plain language of Wyoming Statute § 25-10-116(b) does not give
Wyoming county attorneys the authority to object to a patient’s discharge from
involuntary civil commitment or to obtain review of the State Hospital’s decision to
release a patient from involuntary hospitalization. Their statutory authority is limited to

4
  Park County also points out that Department of Health regulations allow county attorneys to object to
convalescent leave under Title 25. Dep’t of Health, State Hospital, Rules & Regs. For Convalescent
Leave From Involuntary Hospitalization, ch. 10, § 4(c)(ii), (iii) (filed 7/3/12); see also § 25-10-105(a)(i)
(requiring the Department of Health to adopt standards governing the State Hospital). This regulation has
not been challenged by either party, and does not apply because RB was not placed on convalescent
leave. Whether the regulation is authorized by statute is not an issue raised by this appeal, and we do not
consider it, but do note that the county’s interests when a patient who has improved, but who has not been
found to no longer be a danger to himself or others, may differ from those involved when that finding has
been made.


                                                      14
representing the public in initial proceedings for involuntary hospitalization under § 25-
10-110. A reasonable, practical construction of the civil commitment statutes is that they
were written to ensure that the head of the hospital or other medical professionals
determine a patient’s eligibility for discharge, and to provide that only the patient may
object and obtain a hearing as provided in § 25-10-118. Whether the current statutory
scheme in which counties must pay for repeated expensive periods of emergency
detention imposes an unfair financial burden on the counties is an issue more properly
addressed with the Wyoming Legislature. Affirmed.




                                             15